EXHIBIT 10.72

2010 Base Salaries, 2010 Target Incentive

Opportunity Percentages, and 2010 Equity Awards for Named Executive Officers

 

Named Executive Officer  

2010

Base
Salary

      

2010

Target

Incentive
Award
Opportunity

(% of base
salary)

      

2010

Equity Awards

         

Stock Options

($)

     

Performance
Units

($)

     

Time-Based
Restricted
Stock Units

($)

    

Myron E. Ullman, III

Chairman of the Board and

Chief Executive Officer

  $ 1,500,000       125%       $ 1,600,000       $ 4,800,000       $ 1,600,000  
 

Robert B. Cavanaugh

Executive Vice President and

Chief Financial Officer

  $ 715,000         75%       $ 750,000       $ 375,000       $ 375,000    

Janet L. Dhillon

Executive Vice President,

General Counsel and Secretary

  $ 530,000         60%       $ 475,000       $ 237,500       $ 237,500    

Thomas M. Nealon

Executive Vice President and

Chief Information Officer

  $ 575,000         75%       $ 500,000       $ 250,000       $ 250,000    

Michael T. Theilmann

Executive Vice President,

Chief Human Resources and

Administration Officer

  $ 625,000         75%       $ 712,500       $ 356,250       $ 356,250    